     Case 4:19-cv-00035-RM-LAB Document 182 Filed 04/12/21 Page 1 of 3



 1   Paul F. Eckstein (#001822)
     Austin C. Yost (#034602)
 2   PERKINS COIE LLP
     2901 North Central Avenue, Suite 2000
 3   Phoenix, Arizona 85012-2788
     Telephone: 602.351.8000
 4   Facsimile: 602.648.7000
     PEckstein@perkinscoie.com
 5   AYost@perkinscoie.com
     DocketPHX@perkinscoie.com
 6
     Attorneys for Defendants Arizona Board of Regents,
 7   Ron Shoopman, Larry Penley, Ram Krishna,
     Bill Ridenour, Lyndel Manson, Karrin Taylor Robson,
 8   Jay Heiler, and Fred DuVal
 9
                             UNITED STATES DISTRICT COURT
10
                                   DISTRICT OF ARIZONA
11
     Russell B. Toomey,
12                                                Case No. CV 19-00035-TUC-RM (LAB)
13                    Plaintiff,

14          v.                                    DEFENDANTS ARIZONA BOARD
15                                                OF REGENTS, RON SHOOPMAN,
     State of Arizona; Arizona Board of           LARRY PENLEY, RAM KRISHNA,
16   Regents, d/b/a University of Arizona, a         BILL RIDENOUR, LYNDEL
     governmental body of the State of Arizona;     MANSON, KARRIN TAYLOR
17   Ron Shoopman, in his official capacity as      ROBSON, JAY HEILER, AND
18   Chair of the Arizona Board of Regents;           FRED DUVAL’S NOTICE
     Larry Penley, in his official capacity as    OF SERVICE OF RESPONSES TO
19   Member of the Arizona Board of Regents;       PLAINTIFF’S SECOND SET OF
     Ram Krishna, in his official capacity as           INTERROGATORIES
20   Secretary of the Arizona Board of Regents;
21   Bill Ridenour, in his official capacity as
     Treasurer of the Arizona Board of Regents;
22   Lyndel Manson, in her official capacity as
     Member of the Arizona Board of Regents;
23
     Karrin Taylor Robson, in her official
24   capacity as Member of the Arizona Board
     of Regents; Jay Heiler, in his official
25   capacity as Member of the Arizona Board
26   of Regents; Fred DuVal, in his official
     capacity as Member of the Arizona Board
27   of Regents; Andy Tobin, in his official
     capacity as Director of the Arizona
28
     Case 4:19-cv-00035-RM-LAB Document 182 Filed 04/12/21 Page 2 of 3



 1    Department of Administration; Paul
 2    Shannon, in his official capacity as Acting
      Assistant Director of the Benefits Services
 3    Division of the Arizona Department of
      Administration,
 4
 5                      Defendants.

 6
 7          Defendants Arizona Board of Regents, Ron Shoopman, Larry Penley, Ram Krishna,
 8   Bill Ridenour, Lyndel Manson, Karrin Taylor Robson, Jay Heiler, and Fred DuVal
 9   (collectively, “University Defendants”) hereby give notice that they have served their
10   Responses to Plaintiff’s Second Set of Interrogatories via e-mail on the date set forth below.
11          Respectfully submitted this April 12, 2021.
12
                                                 PERKINS COIE LLP
13
14                                               By: s/ Paul F. Eckstein
                                                     Paul F. Eckstein
15                                                   Austin C. Yost
16                                                   2901 North Central Avenue, Suite 2000
                                                     Phoenix, AZ 85012
17
                                                 Attorneys for Defendants Arizona Board of
18                                               Regents, Ron Shoopman, Larry Penley, Ram
19                                               Krishna, Bill Ridenour, Lyndel Manson, Karrin
                                                 Taylor Robson, Jay Heiler, and Fred DuVal
20
21
22
23
24
25
26
27
28

                                                  -1-
     Case 4:19-cv-00035-RM-LAB Document 182 Filed 04/12/21 Page 3 of 3



 1                                       Certificate of Service
 2         I certify that, on April 12, 2021, I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
 4   a Notice of Electronic Filing to the following CM/ECF registrants.
 5         A copy was also e-mailed this April 12, 2021 to:
 6
      Wesley R. Powell                               Timothy J. Berg
 7    Matthew S. Friemuth                            Amy Abdo
      Nicholas Reddick                               Ryan Curtis
 8    Kristen Killian                                Shannon Cohan
 9    Willkie Farr & Gallagher LLP                   Fennemore Craig, P.C.
      787 Seventh Avenue                             2394 East Camelback Road, Suite 600
10    New York, NY 10019                             Phoenix, AZ 85016
11    wpowell@willkie.com                            tberg@fclaw.com
      mfriemuth@willkie.com                          amy@fclaw.com
12    nreddick@willkie.com                           rcurtis@fclaw.com
      kkillian@willkie.com                           scohan@fclaw.com
13
14                                                   Attorneys for Defendants State of Arizona,
                                                     Andy Tobin, and Paul Shannon
15    Joshua A. Block
16    Leslie Cooper
      American Civil Liberties Union
17    Foundation
      125 Broad Street, Floor 18
18    New York, NY 10004
19    jblock@aclu.org
      lcooper@aclu.org
20
21    Christine K. Wee
      Victoria Lopez
22    ACLU Foundation of Arizona
      3707 North 7th Street, Suite 235
23    Phoenix, AZ 85014
24    cwee@acluaz.org
      vlopez@acluaz.org
25
      Attorneys for Plaintiff Russell Toomey
26
27
     s/ Clair Wendt
28

                                                  -2-
